       Case 2:19-cv-00747-TLN-AC Document 16 Filed 09/15/20 Page 1 of 3


 1 TRINETTE G. KENT (State Bar No. 222020)
 2 3219 E Camelback Rd #588
   Phoenix, AZ 85018
 3 Telephone: (480) 247-9644
 4 Facsimile: (480) 717-4781
   E-mail: tkent@lemberglaw.com
 5
 6 Of Counsel to
   Lemberg Law, LLC
 7
   43 Danbury Road
 8 Wilton, CT 06897
   Telephone: (203) 653-2250
 9
   Facsimile: (203) 653-3424
10
11 Attorneys for Plaintiff,
   Christopher Kershner
12
13
                              UNITED STATES DISTRICT COURT
14                           EASTERN DISTRICT OF CALIFORNIA
15                                SACRAMENTO DIVISION
16
17 Christopher Kershner,                         Case No.: 2:19-cv-00747-TLN-AC
18
                     Plaintiff,                      STIPULATION AND ORDER TO
19                                                   EXTEND HEARING AND
20         vs.                                       BRIEFING SCHEDULE ON
                                                     MOTIONS FOR SUMMARY
21
     Hillcrest, Davidson, and Associates LLC,        JUDGMENT
22
                          Defendant.
23
24
     The Parties, through counsel undersigned, submit the following Stipulation to extend
25
     Hearing on Motions for Summary Judgment:
26
           1. On August 26, 2020, Plaintiff filed his Motion for Summary Judgment,
27
                 noticing the hearing date for October 1, 2020. See Docket No. 9.
28


                                                 1
       Case 2:19-cv-00747-TLN-AC Document 16 Filed 09/15/20 Page 2 of 3


 1
          2. On August 26, 2020, Defendant filed its Motion for Summary Judgment,
 2
             noticing the hearing date for October 1, 2020. See Docket No. 11.
 3
          3. Due to personal and professional obligations, counsel for the Parties require
 4
             additional time to fully brief their respective motions for summary judgment.
 5
             As such, the Parties respectfully request that the hearing date on the Motions
 6
             for Summary Judgment be extended from October 1, 2020, to October 15,
 7
             2020.
 8
          4. Furthermore, the Parties respectfully request that the Opposition and Reply
 9
             deadlines be extended in accordance with the October 15, 2020 hearing date
10
             pursuant to Local Rule 230(c) and 230(d), such that Oppositions shall be filed
11
             no later than October 1, 2020, and Replies shall be filed no later than October
12
             8, 2020.
13
          5. This is the Parties’ first request for any extension in this matter.
14
          6. The Parties affirm that this Stipulation is not submitted for any improper
15
             purpose.
16
17
          WHEREFORE, based on the foregoing, the Parties respectfully request that this
18
     Court extend the hearing date on the Parties’ Motions for Summary Judgment to
19
20 October 15, 2020, at 2:00 p.m., with Oppositions to be filed no later than October 1,
21 2020, and Replies to be filed no later than October 7, 2020.
22 DATED: September 14, 2020                     TRINETTE G. KENT
23
                                                By: /s/ Trinette G. Kent
24
                                                Trinette G. Kent
25                                              Lemberg Law, LLC
                                                Attorney for Plaintiff,
26
                                                Christopher Kershner
27
28


                                                2
       Case 2:19-cv-00747-TLN-AC Document 16 Filed 09/15/20 Page 3 of 3


1
2                                               JUNE D. COLEMAN
3                                              By: /s/ June D. Coleman
4                                              June D. Coleman
                                               MESSER STRICKLER, LTD.
5                                              Attorney for Defendant,
6                                              Hillcrest, Davidson, and Associates, LLC
7
8          IT IS SO ORDERED.
9          The Hearing on the Parties’ Motions for Summary Judgment is extended to
10
     October 15, 2020, at 2:00 p.m.
11
           Oppositions shall be filed no later than October 1, 2020.
12
           Replies shall be filed no later than October 8, 2020.
13
14   DATED: September 14, 2020

15
16
                                                      Troy L. Nunley
17                                                    United States District Judge
18
19
20
21
22
23
24
25
26
27
28


                                                3
